93 U.S. 3
23 L.Ed. 782
GAINES ET AL.v.HALE ET AL.
October Term, 1876

ERROR to the Supreme Court of the State of Arkansas.
Submitted on printed arguments by Mr. W. M. Rose for the plaintiffs in error, and by Mr. Albert Pike, Mr. R. W. Johnson, Mr. J. B. Sanborn, and Mr. Frederick P. Stanton, for the defendants in error.
MR. JUSTICE BRADLEY delivered the opinion of the court.


1
The decision made by this court in Hot Springs Cases at the last term, 92 U. S. 698, has disposed of the principal controversy between the parties in this case, by declaring that neither of them is entitled to the land in question, and that the same belongs to the United States. As the decree of the Supreme Court of Arkansas, in the present case, does not contravene this decision, but refuses aid to any of the parties against each other, except as to the improvements erected by each respectively, and as to these, saves the rights of the United States, we do not perceive any error in said decree on any Federal question.


2
Decree affirmed.